Case 1:20-cv-00238-DLB Document 1-7 Filed 01/27/20 Page 1 of 8

EXHIBIT 7
Case 1:20-cv-00238-DLB Document 1-7 Filed 01/27/20 Page 2 of 8

TAMMY K. SANDERS : IN THE
Plaintiff, : CIRCUIT COURT

VS. OF

AMF BOWLING CENTERS, INC., : MARYLAND FOR
Defendant. . BALTIMORE COUNTY

CASE No.: 03-C-18-007765

INTERROGATORIES
TO: AMF Bowling Centers, Inc., Defendant
FROM: Tammy K. Sanders, Plaintiff

INSTRUCTIONS

Pursuant to Rule 2-421, you are required to answer the following interrogatories

within 30 days or within the time otherwise required by court order or by the Maryland

Rules:

(a)In accordance with Rule 2-421(b), your response shall set forth the
interrogatory, and shall set forth the answer to the interrogatory “separately
and fully in writing under oath” or “shall state fully the grounds for refusal to
answer any interrogatory.” The response shall be signed by you.

(b) Also in accordance with Rule 2-421(b), your answers “shall include all
information available” to you “directly or through agents, representatives, or
attorneys.”

(c) Pursuant to Rule 2-401 (e), these interrogatories are continuing. If you obtain
further material information before trial you are required to supplement your
answers promptly.

(d) If pursuant to Rule 2-421(c), you elect to specify and produce business
records of yours in answer to: any interrogatory, your specification shall be in
sufficient detail to enable the interrogating party to locate and identify the
records from which the answer may be ascertained.

(e) If you perceive any ambiguities in a question, instruction, or definition, set
forth the matter deemed ambiguous and the construction used in answering.
Case 1:20-cv-00238-DLB Document1-7 Filed 01/27/20 Page 3 of 8

DEFINITIONS

"Identify," “identity” or “identification,” when used in reference to an individual
person, means to state his or her full legal name, social security number, last known
home address, last known home telephone number, last known business/work address,
last known business/work telephone number, and last known occupation. When used in
reference to a person other than an individual person, "identify," “identity” or
"identification" means to state (1) whether such person is a corporation, limited liability
company, limited liability partnership, professional association, professional corporation,
general partnership, limited partnership, or other entity or organization, (2) such
person's full legal name, (3) last known address of its principal place of business, and
(4) to the extent applicable, the identity of its resident agent.

"Identify" or "identification" when used in reference to a document or written
instrument means (1) to describe the nature and contents of such document or written
instrument, (2) state the purpose for which such document or written instrument was
prepared, (3) identify the person who prepared it, and (4) identify the present custodian
of the original and each copy of such document or written instrument.

The terms "document" or "documents" include, but are not limited to: (1) all paper
material of any kind, whether written, typed, printed, punched, filmed, or marked in any
way; (2) recording tapes or wires; (3) film, photographs, movies, or any graphic matter,
however produced or reproduced; and (4) all mechanical or electronic sound recordings
or transcripts thereof.

The term "person" includes a corporation, limited liability company, limited liability
partnership, professional association, professional corporation, general partnership,
limited partnership, any other association or entity, a natural person and any
government or governmental body, commission, board or agency.

The term “possession” includes possession, custody, or control.

"You" or “your” refers to the party to whom these interrogatories are addressed,
and all of such party’s predecessors or successors, aS well as the party’s owners,
agents, employees, servants and/or representatives, and unless privileged, the party's
attorneys.

The term “Complaint” refers to the complaint filed by this Plaintiff.

The term “Occurrence” refers to the events that are described in the Complaint
and that occurred on September 3, 2017 at the bowling alley located at 1101 Merritt
Boulevard, in Baltimore County, Maryland.
Case 1:20-cv-00238-DLB Document 1-7 Filed 01/27/20 Page 4 of 8

INTERROGATORIES

1. Was this Defendant, AMF Bowling Centers, Inc. the operator of the
bowling alley located at 1101 Merritt Boulevard, in Baltimore County, Maryland at the
time of the Occurrence?

2. If the answer to Interrogatory No. 1 is negative, please identify the
person(s) and/or entities that were the operator(s) of the bowling alley located at 1101
Merritt Boulevard, in Baltimore County, Maryland at the time of the Occurrence.

3. if the answer to Interrogatory No. 1 is affirmative, please identify the
person(s) and/or entities that owned the building in which you were operating the
bowling alley where the Occurrence occurred at the time of the Occurrence (hereinafter
“the Building’).

4. lf you did not own the Building at the time of the Occurrence, please
identify the person(s) and/or entities that owned the Building at the time of the
Occurrence, and describe the legal right and/or arrangement pursuant to which you
were operating the bowling alley in the Building. For example, if you were operating the
bowling alley pursuant to a lease of the Building, please state so.

5. . Please identify the individual who was the Manager, as this term is defined
below, on duty at the bowling alley at the time of the Occurrence. The term “Manager”
as it is used in this Interrogatory and in all other interrogatories herein, means the
person who is responsible for the day-to-day operations of the bowling alley.

6. Please identify each individual who was working at the bowling alley at the
time of the Occurrence, including the identity of their employer, and describe each such

individual's work duties at the time of the Occurrence. As part of your answer to this

 
Case 1:20-cv-00238-DLB Document 1-7 Filed 01/27/20 Page 5 of 8

Interrogatory, please identify each such individual's supervisor at the time of the
Occurrence.

7. Describe in detail how Occurrence took place. In your description, please
identify (as the term “identify” is defined herein) each person who is referenced in your
description of the Occurrence.

8. Please identify all persons who were witnesses to all or part of the
Occurrence and state their location at the time of the Occurrence.

9. Please identify all persons who arrived at the scene of the Occurrence
within one hour after the Occurrence took place.

10.  {fareport with respect to the Occurrence was made in the ordinary course
of business, state the date on which the report was made, the identity of the persons
who participated in making the report, and whether the report was written, oral, or, if in
some other form, the form of the report. Identify each document containing information
concerning the report and the custodian of the document.

11. — Identify all photographs, videotapes, plats, diagrams, or other depictions of
the scene of the occurrence or of things connected with the Occurrence that are in your
possession.

12. Identify each person who has given you a “statement previously made,” as
that term is defined in Rule 2-402(f), concerning the action or its subject matter. For
each such statement, state the date on which it was given and identify the custodian of
such statement.

43. If any of your agents, servants, or employees had, at any time, any

contact with the Plaintiff in this matter or their agents, servants or employees, please
Case 1:20-cv-00238-DLB Document 1-7 Filed 01/27/20 Page 6 of 8

identify each person who participated in each such contact, the date when each such
contact took place, the method of each such contact (i.e., whether by telephone, email,
in-person, or otherwise), describe the nature of the contact, describe in detail what was
said and by whom during each such contact, and identify each person who was present
during each such contact.

14. State whether you have possession or knowledge of any recordings or
transcripts of testimony in any proceeding arising out of the Occurrence. If so, state the
date and subject matter, and identify each person who recorded the testimony and the
custodian of each recording or testimony.

15. Please identify each person whom you expect to call as an expert witness
at trial, state the subject matter on which the expert is expected to. testify, state the
substance of the findings and opinions to which the expert is expected to testify and a
summary of the grounds for each opinion, and attach to your answers any written report
made by the expert concerning those findings and opinions.

16. Identify each person, other than a person intended to be called as an
expert witness at trial, having discoverable information that tends to support a position
that you have taken or intend to take in this action, including any position with regard to
any claim for damages, and state the subject matter of the information possessed by
that person.

17. If you intend to rely upon any documents or other tangible things to
support a position that you have taken or intend to take in this action, including any

position with regard to any claim for damages, provide a brief description, by category
Case 1:20-cv-00238-DLB Document 1-7 Filed 01/27/20 Page 7 of 8

and location, of all such documents and other tangible things, and identify all persons
having possession, custody or control of them.

48. Identify fully all documents and other material that you have obtained
through subpoena in this matter.

49. Set forth the names and address of all persons who have investigated for
you and on your behalf the cause and circumstances of the Occurrence or the injuries
sustained, the nature of their investigations, and their findings pursuant to their
investigations.

20. _‘If you contend that the Occurrence was not caused by your negligence,
and/or the negligence of your agents, employees, servants, and/or representatives,
please give a detailed statement of the facts upon which you base this contention.

21. ‘If you contend that the Plaintiff or any other person and/or entity caused or
contributed to the Occurrence, please identify each such person and/or entity and state
the facts upon which you base your contention.

22. Identify the individual(s) responsible for performing maintenance services
on the premises of the bowling alley in the two (2) years prior to and on the date of the
Occurrence, including who those individuals were employed by during the two (2) years
leading up to and including on the date of the Occurrence.

23. Describe what actions, if any, you or your agents, employees, servants,
and/or representatives took to protect members of the public from being injured on the
premises of the bowling alley, in the two (2) years prior to and on the day of the

occurrence, including with respect to the defective step as described in the Complaint in

this matter.
Case 1:20-cv-00238-DLB Document 1-7 Filed 01/27/20 Page 8 of 8

24. If you or your agents, employees, servants, and/or representatives ever
received any complaints about the defective step as described in the Complaint, prior to
the Occurrence, identify the date of the complaint(s), the person(s) who made the
complaint(s) and their current home address, the substance of the complaint(s), and
what actions, if any, you or your agents, employees, servants, and/or representatives
took in response to the complaints.

25. Identify all work order requests related to the defective step as described
in the Complaint, that were made in the two (2) years prior to and on the day of the
occurrence, including the date and nature of each request, and identify all individuals
who responded to each request and the date and nature of the response, and the result

of each work order request, i.e. whether it was completed, and if not completed, the

reason why.

Respectfully submitted,

 

Angelica A. Carliner

CPF #: 1412160138

Lebowitz & Mzhen, LLC

9 Park Center Court, Suite 220
Owings Mills, Maryland 21117
(410) 654-3600

(410) 654-3601 — Fax
aacarliner@comcast.net
Attomey for the Plaintiff
